             Case 1:19-cv-06560 Document 1 Filed 07/15/19 Page 1 of 14




                               NATURE AND OBJECT OF ACTION

       The object of the above action is to foreclose a Mortgage held by the Plaintiff and recorded
in Bronx County, State of New York as more particularly described in the Complaint herein

        TO THE DEFENDANTS the plaintiff makes no personal claim against you in this action.

        IF, AND ONLY IF, you have received or will receive a Bankruptcy Discharge Order which
includes this debt, the plaintiff is solely attempting to enforce its mortgage lien rights in the subject
real property and makes no personal claim against you. In that event, nothing contained in these
or any papers served or filed or to be served or filed in this action will be an attempt to collect from
you or to find you personally liable for the discharged debt.


YOU ARE HEREBY PUT ON NOTICE THAT WE ARE ATTEMPTING TO COLLECT A
DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
            Case 1:19-cv-06560 Document 1 Filed 07/15/19 Page 2 of 14



UNITED STATES DISTRICT COURT            CASE NO.
SOUTHERN DISTRICT OF NEW YORK
THE SECRETARY OF THE U.S. DEPARTMENT
OF HOUSING AND URBAN DEVELOPMENT, an
agency of the UNITED STATES OF AMERICA,

                              Plaintiff,

          -against-                                                 COMPLAINT

                                                                ACTION TO FORECLOSE
                                                                    A MORTGAGE

Adreana Langston, as Administratrix of the Estate
of Doris T. Langston aka Doris Thelma Langston
aka Doris Langston, deceased, Individually; James
Crawford; United States of America O/B/O Internal
Revenue Service; New York State Department of
Taxation and Finance; Criminal Court of the City of
New York; New York City Environmental Control Board;
New York City Transit Adjudication Bureau; New York
City Department of Finance Parking Violations
Bureau; “JOHN DOE #1-5” and “JANE DOE #1-5”,
said names being fictitious, it being the intention of
plaintiff to designate any and all occupants, tenants,
 persons or corporations, if any, having or claiming
an interest in or lien upon the premises being foreclosed
herein,

                           Defendants


       The plaintiff herein, by its attorney MANFREDI LAW GROUP, PLLC, complains of the

defendants above named, for its cause of action, and alleges:

   1. This court has jurisdiction under the provisions of Title 28, United States Code, Section

       1345.

   2. That the Plaintiff U.S. Dept. of Housing & Urban Development, Office of Counsel, has

       offices at 301 N.W. 6th St., Ste. 200, Oklahoma City, OK 73102-2807.
         Case 1:19-cv-06560 Document 1 Filed 07/15/19 Page 3 of 14



3. This action is brought on behalf of The Secretary of Housing and Urban Development

   (hereinafter “HUD”), an agency of the United States of America to foreclose on a Home

   Equity Conversion Mortgage (hereinafter “HECM”) also known as a reverse mortgage,

   which program is regulated and set forth in 24 CFR Part 206, et seq. and all subsequent

   handbooks (4330.1 REV-5), mortgagee letters, etc. as set forth by the Secretary of the

   Department of Housing and Urban Development.

4. The purpose of this program is set forth in 24 CFR § 206.1, as set out in “section 255(a) of

   the National Housing Act, Public Law 73 – 479, 48 STAT. 1246 (12 U.S.C. 1715z-20;”

   being further regulated by handbook 4330.01 Rev. 5 and all subsequent mortgage letters

   as issued and set forth by the Secretary of the Department of Housing and Urban

   Development.

                            COUNT I - MORTGAGE FORECLOSURE

5. Plaintiff reasserts and realleges Paragraphs 1- 4 as if fully set forth herein.

6. Pursuant to program requirements, Doris T. Langston, now deceased, (hereinafter THE

   “NOTEMAKER”) was duly counseled regarding the United State’s Home Equity

   Conversion Mortgage (“HECM”) loan program prior to execution of the note and mortgage

   that are the subject of the within action.

7. A redacted copy of the death certificate of Doris T. Langston is attached as Exhibit A.

                    THE MORTGAGE AND COLLATERAL MORTGAGE

8. On or about January 26th, 2006, the Notemaker executed and delivered to Financial

   Freedom Senior Funding Corporation, a subsidiary of IndyMac Bank, F.S.B. an Adjustable

   Rate Note (hereinafter referred to as the “Note”) and, as collateral of aforesaid Note, a

   Mortgage (hereinafter referred to as the “the Mortgage”) in the amount of $544,185.00.
         Case 1:19-cv-06560 Document 1 Filed 07/15/19 Page 4 of 14



   The Mortgage was recorded in the Office of the Clerk of Bronx County on 2/23/2006 in

   CRFN: 2006000104052.

9. A copy of the Mortgage and Note is annexed hereto as Exhibit B.

10. The mortgaged premises is 901 East 218th Street, Bronx, NY 10469.

11. Simultaneous with the execution of the Mortgage and Note, the Notemaker executed and

   delivered a second note and collateral mortgage (hereinafter referred to as the “Collateral

   Mortgage and Second Note”) in favor of the Secretary of Housing and Urban Development

   dated 1/26/2006, recorded on 2/23/2006 in CRFN: 2006000104053 of the Bronx County

   Clerk’s Office.

12. A copy of the Collateral Mortgage and Second Note is attached as Exhibit C.

13. The above Collateral Mortgage was additional security for the reverse mortgage that is the

   subject of the proposed foreclosure action.

                            ASSIGNMENTS OF THE MORTGAGE

14. The Mortgage was assigned by Financial Freedom Senior Funding Corporation, successor

   by merger with Homefirst, Inc. (formerly known as Transamerica Homefirst, Inc.) to the

   Secretary of Housing and Urban Development by an assignment dated 2/10/2009 and

   recorded on 2/1/2010 in CRFN: 2010000035217 of the Bronx County Clerk’s Office.

15. A copy of the assignment to the Secretary of Housing and Urban Development is annexed

   hereto as Exhibit D.

16. Plaintiff is the owner and holder of the Mortgage and Note and has the authority to institute

   this mortgage foreclosure action as the owner and holder of the subject Mortgage and Note;

   and there have been no prior proceedings, at law or otherwise, to collect or enforce the

   Note and Mortgage.

                             THE NOTEMAKER’S DEFAULT
         Case 1:19-cv-06560 Document 1 Filed 07/15/19 Page 5 of 14



17. Pursuant to paragraph ¶7(a) of the aforementioned Note, titled: IMMEDIATE PAYMENT

   IN FULL the Plaintiff may require immediate payment in full of principal and accrued

   interest upon the event of death of the Borrower / Notemaker. Exhibit B.

18. The Notemaker died on 8/5/2013. Exhibit A.

19. By reason of the death event, the Plaintiff elected and hereby elects to declare the entire

   sums secured by the Note and Mortgage to be due and payable.

20. The death of Doris T. Langston triggered default and the right to foreclose and payment of

   all outstanding amounts due on the Note. Exhibit A.

21. That an Acceleration and Notice of Intent to Foreclose was issued on September 21, 2017.

   Exhibit E.

22. There is now justly due and payable to the Plaintiff, as of July 10th, 2019 together with

   interest on the principal and all advances, if any, on the Note the following sums:

                          Principal: $346,301.63

                          Accrued Interest through 7/10/19: $149,764.70 (additional interest

                          accruing at a rate of $63.72 per day)

                          Service Charges: $5,705.00

                          Mortgage Insurance Premium: $34,101.07

23. Upon information and belief, Plaintiff may be compelled to make additional advances for

   payment of taxes, hazard insurance, water and sewer charges, or other municipal

   assessments maintenance, in order that it may protect and preserve security, but the nature

   and amount thereof is unknown to Plaintiff at this time. Nevertheless, Plaintiff seeks

   recovery thereof and therefore, together with interest thereon.
         Case 1:19-cv-06560 Document 1 Filed 07/15/19 Page 6 of 14



24. The Plaintiff shall not be deemed to have waived, altered, released or changed its election

   herein by reason of any payment after the commencement of this action of any or all of the

   defaults mentioned herein and such election shall continue to be effective.

25. No other action or proceeding has been brought at law or otherwise for the recovery of said

   sums secured by the Notes and Mortgages or any part thereof.

26. Bronx County Surrogate File No. 2013-2542 reveals Doris T. Langston aka Doris Thelma

   Langston aka Doris Langston died intestate on 08/05/2013, leaving surviving her grand-

   niece Adreana Langston and her grand-nephew James Crawford. Petition for Letters of

   Administration were filed on 10/26/2013 by Adreana Langston and Letters of

   Administration issued to her on 01/14/2014.

27. Adreana Langston, as Administratrix of the Estate of Doris T. Langston aka Doris Thelma

   Langston aka Doris Langston, deceased, Individually, is included in this lawsuit as Record

   Owner and obligor under the Note secured by the Mortgage recorded on 02/23/2006 in

   CRFN 2006000104052, as assigned in CRFN 2010000035217, as Administratrix of the

   Estate of Doris T. Langston aka Doris Thelma Langston aka Doris Langston, deceased,

   and Individually as Heir-at-Law to the Estate of Doris T. Langston aka Doris Thelma

   Langston aka Doris Langston, deceased.

28. James Crawford is included in this lawsuit as Heir-at-Law to the Estate of Doris T.

   Langston aka Doris Thelma Langston aka Doris Langston, deceased

29. United States of America O/B/O Internal Revenue Service is included in this lawsuit as

   possible Subordinate Lienor by virtue of unpaid Federal Estate Taxes against Doris T.

   Langston aka Doris Thelma Langston aka Doris Langston, 901 East 218th Street, Bronx,

   NY 10469, who died a resident of Bronx County on 08/05/2013, if any.
        Case 1:19-cv-06560 Document 1 Filed 07/15/19 Page 7 of 14



30. The New York State Department of Taxation and Finance is included in this lawsuit as (1)

   Possible Subordinate Lienor by virtue of unpaid New York State Estate Taxes for the Estate

   of Doris T. Langston aka Doris Thelma Langston aka Doris Langston, deceased, if any,

   and (2) Possible Subordinate Lienor by virtue of numerous Judgments against name similar

   to James Crawford.

31. Criminal Court of the City of New York is included in this lawsuit as Possible Subordinate

   Lienor by virtue of numerous Judgments against name(s) similar to James Crawford; by

   virtue of Judgment in the amount of $255.00 against James A. Crawford, 2141 Washington

   Avenue, Bronx, NY recorded on 09/06/2016 in Index No. 2013BX065990; and by virtue

   of Judgment in the amount of $255.00 against James Crawford, 2141 Clinton Avenue,

   Bronx, NY recorded on 09/06/2016 in Index No. 2014BX013178.

32. The New York City Environmental Control Board is included in this lawsuit as Possible

   Subordinate Lienor by virtue of numerous New York City Environmental Control Board

   Liens against name(s) similar to Doris T. Langston aka Doris Thelma Langston aka Doris

   Langston.

33. The New York City Transit Adjudication Bureau is included in this lawsuit as Possible

   Subordinate Lienor by virtue of numerous New York City Transit Adjudication Bureau

   Liens against name(s) similar to James Crawford.

34. New York City Department of Finance Parking Violations Bureau is included in this

   lawsuit as Possible Subordinate Lienor by virtue of numerous New York City Department

   of Finance Parking Violations Bureau Liens against name(s) similar to James Crawford.

35. The true names of the defendants “JOHN DOE #1-5” and “JANE DOE #1-5” are unknown

   to the United States, those names being fictitious, but intending to designate tenants,
         Case 1:19-cv-06560 Document 1 Filed 07/15/19 Page 8 of 14



   occupants or other persons, if any, having or claiming any estate or interest in possession

   upon the mortgaged premises or any portion thereof.

36. The “Mortgaged Premises” situated in the County of Bronx to be foreclosed herein is

   described herein as Schedule “A”:


                   Premises: 901 East 218th Street, Bronx, NY 10469
                   Tax Parcel ID No.: Block: 4689 Lot: 33

37. The Plaintiff is exempt from complying with the 90 day notice provisions of RPAPL §§

   1304 and 1306 because the mortgagor is deceased and it is not her principal residence.

38. That the Certificate of Merit pursuant to CPLR 3012-b is annexed hereto and made a part

   hereof.

39. The Plaintiff is not seeking a deficiency judgment.

40. The Plaintiff is not seeking attorneys’ fees in this foreclosure lawsuit.

41. The Plaintiff is seeking a judgment of foreclosure and sale only.

   WHEREFORE, Plaintiff demands judgment:

(a) That the defendants, or either or any of them, subsequent to the filing of the Notice of

   Pendency of this action, and every person whose conveyance or encumbarance is

   subsequent or subsequently recorded, be forever barred and foreclosed of all right, claim,

   lien, interest or equity of redemption in the mortgaged premises;

(b) of foreclosure and sale the mortgaged premises 901 East 218th Street, Bronx, NY 10469

   as shown in annexed Schedule A may be decreed to be sold according to law

(c) That the priority of liens against the real property be determined by the Court, and the

   proceeds of the sale of said property, after proper court costs, be distributed among the

   owners and holders of liens against said property in the order of priority thereof as

   determined by the Court; and
            Case 1:19-cv-06560 Document 1 Filed 07/15/19 Page 9 of 14



   (d) That the total amount due to the Plaintiff on the NOTE and MORTGAGES as described

       herein be adjudged;

   (e) That the Plaintiff may be paid the amount adjudged to be due to the Plaintiff with interest

       thereon to the time of such payment, together with the costs and expenses of this action

       and the expenses of the sale, so far as the amount of such money properly applicable thereto

       will pay the same; and

   (f) That the Plaintiff may have such other and further relief which as to this Court may seem

       just, reasonable and proper.

Dated: July 11, 2019
                                                     /s/ John Manfredi
                                                     John Manfredi, Esq.
                                                     Manfredi Law Group, PLLC,
                                                     Attorney for Plaintiff,
                                                     302 East 19th Street, Suite 2A
                                                     New York, New York 10003
                                                     Telephone No. (347) 614-7006
            Case 1:19-cv-06560 Document 1 Filed 07/15/19 Page 10 of 14



UNITED STATES DISTRICT COURT                                CASE NO.
SOUTHERN DISTRICT OF NEW YORK
THE SECRETARY OF THE U.S. DEPARTMENT
OF HOUSING AND URBAN DEVELOPMENT, an
agency of the UNITED STATES OF AMERICA,

                             Plaintiff,

           -against-                                Mortgaged Premises:
                                                    901 East 218th Street, Bronx, NY 10469


Adreana Langston, as Administratrix of the Estate
of Doris T. Langston aka Doris Thelma Langston
aka Doris Langston, deceased, Individually; James
Crawford; United States of America O/B/O Internal
Revenue Service; New York State Department of
Taxation and Finance; Criminal Court of the City of
New York; New York City Environmental Control Board;
New York City Transit Adjudication Bureau; New York
City Department of Finance Parking Violations
Bureau; “JOHN DOE #1-5” and “JANE DOE #1-5”,
said names being fictitious, it being the intention of
plaintiff to designate any and all occupants, tenants,
 persons or corporations, if any, having or claiming
an interest in or lien upon the premises being foreclosed
herein,

                          Defendants



                  CERTIFICATE OF MERIT PURSUANT TO CPLR 3012-B

John Manfredi, Esq., pursuant to CPLR § 2106 and under the penalties of perjury, affirms as

follows:

       1. I am the attorney of record for plaintiff in the above-captioned mortgage foreclosure

           action. As such, I am fully aware of the underlying action, as well as the proceedings

           had herein.
           Case 1:19-cv-06560 Document 1 Filed 07/15/19 Page 11 of 14



       2. I have reviewed the facts of this case and communicated with Mikel Anderson, chief

          counsel of the plaintiff concerning the subject of this action.

       3. Based upon my communication with the plaintiff and my review of the pertinent

          documents, including the mortgage, security agreement and note or bond underlying

          the mortgage executed by the defendants and all instruments of assignment, if any, and

          any other instrument of indebtedness including any modification, extension, and/or

          consolidation, and to the best of my knowledge, information and belief, there is a

          reasonable basis for the commencement of this action and that Plaintiff is currently the

          creditor entitled to enforce rights under such documents.

       4. I further certify that to the best of my knowledge, information and belief, formed after

          reasonable inquiry regarding the present action, the presentation of the pleadings or the

          contentions contained herein is true and correct.

Dated: July 11, 2019

                                                     /s/ John Manfredi
                                                     John Manfredi, Esq.
                                                     Manfredi Law Group, PLLC,
                                                     Attorney for Plaintiff,
                                                     302 East 19th Street, Suite 2A
                                                     New York, New York 10003
                                                     Telephone No. (347) 614-7006
              Case 1:19-cv-06560 Document 1 Filed 07/15/19 Page 12 of 14



UNITED STATES DISTRICT COURT                                CASE NO.
SOUTHERN DISTRICT OF NEW YORK
THE SECRETARY OF THE U.S. DEPARTMENT
OF HOUSING AND URBAN DEVELOPMENT, an
agency of the UNITED STATES OF AMERICA,

                                  Plaintiff,

             -against-


Adreana Langston, as Administratrix of the Estate
of Doris T. Langston aka Doris Thelma Langston
aka Doris Langston, deceased, Individually; James
Crawford; United States of America O/B/O Internal
Revenue Service; New York State Department of
Taxation and Finance; Criminal Court of the City of
New York; New York City Environmental Control Board;
New York City Transit Adjudication Bureau; New York
City Department of Finance Parking Violations
Bureau; “JOHN DOE #1-5” and “JANE DOE #1-5”,
said names being fictitious, it being the intention of
plaintiff to designate any and all occupants, tenants,
 persons or corporations, if any, having or claiming
an interest in or lien upon the premises being foreclosed
herein,

                              Defendants



                      AFFIDAVIT VERIFICATION FROM
         THE SECRETARY OF THE U.S. DEPARTMENT OF HOUSING & URBAN
                              DEVELOPMENT


STATE OF OKLAHOMA                    )
                                     ) SS
COUNTY OF OKLAHOMA )


        Before me, the undersigned authority, personally appeared Affiant, who was sworn and

says that:
             Case 1:19-cv-06560 Document 1 Filed 07/15/19 Page 13 of 14




        L      Affiant is employed by the United States of America and holds the position of Chief

Counsel with the THE SECRETARY Of THE U.S. DEPARTMENT OF HOUSING AND

URBAN DEVELOPMENT, an agency of the UNITED STATES OF AMERICA and is authorized

to make this Affidavit.

        2.     Affiant has read the foregoing Complaint.

        3.     Affiant has personal knowledge of the matters set forth herein based on my review

of the Notes, Mortgages and other loan documents related to this action and of business records of

the The Secretary of the U.S. Department of Housing and Urban Development related thereto. On

information and belief, such records were made at or near the time of the event described therein

by, or from information transmitted by, a person with knowledge of the event described therein.

Such business records are kept in the ordinary course of the regularly conducted business activity

of such persons of the The Secretary of the U.S. Department of Housing and Urban Development

to make and keep such business records.

        DATED ON July 11. 2019




                                               ikel Anderson. Affiant

Sworn                                              ‘.“   :OLLj”,,,
                                                         OTA1
                                      20
                                                  i#1OOO9O68
                                                 EXP. 1OI29/22JJ



Ni                                                ¾,, ,,,I,flhIfl’s’
                                                       OF
                     Case 1:19-cv-06560 Document 1 Filed 07/15/19 Page 14 of 14
                 WebTitle File No.: WTA-19-011212                                         Client File No.:

                                        SCHEDULE A
                            DESCRIPTION OF MORTGAGED PREMISES

ALL that certain plot, piece or parcel of land, with the buildings and improvements thereon erected, situate, lying and
being in the Borough and County of the Bronx, City and State of New York, bounded and described as follows:

BEGINNING at the corner formed by the intersection of the northerly side of East 218th Street 60 feet wide with the
easterly side of Bronxwood Avenue 100 feet wide;

RUNNING THENCE easterly along the said northerly side of East 218th Street, 19.95 feet;

THENCE northerly parallel with the easterly side of Bronxwood Avenue and part of the way through a party wall 99.99
feet;

THENCE westerly at right angles to the last mentioned course 19.95 feet to the easterly side of Bronxwood Avenue; and

THENCE southerly along the said easterly side of Bronxwood Avenue 100 feet to the corner first mentioned, at the point
or place of BEGINNING.


Premises:               901 East 218th Street, Bronx, NY 10469
Tax Parcel ID No.:      Block: 4689 Lot: 33




v1.0                                                                                                           Page 3 of 12
